United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2345
                      ___________________________

                                   John Rudish

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 International Union of Operating Engineers, Local 234; International Union of
                             Operating Engineers

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Northern District of Iowa - Cedar Rapids
                                ____________

                           Submitted: March 16, 2015
                             Filed: March 19, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
      John Rudish appeals from the order of the District Court1 granting summary
judgment to the defendants on remand in his Labor Management Reporting and
Disclosure Act action against the International Union of Operating Engineers (IUOE)
and IUOE Local 234. After de novo review of the additional materials the parties
offered on remand, see Rochling v. Dep’t of Veterans Affairs, 725 F.3d 927, 937 (8th
Cir. 2013), and careful consideration of the matters Rudish raises on appeal, we
affirm the judgment of the District Court, see 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.

                                        -2-